¶1 Department I of the Court, composed of Chief Justice Fairhurst and Justices Johnson, Owens, Wiggins and Gordon McCloud, considered at its April 2, 2019, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶2 IT IS ORDERED:
¶3 That the petition for review is denied. The Petitioners' motion to disqualify Respondent's counsel and strike the answer to the petition for review is denied. The Petitioners' motion for extension of time to file the reply is also denied.
For the Court
/s/ Fairhurst, C.J. CHIEF JUSTICE